Title: To James Madison from William Bradford, 4 April 1775
From: Bradford, William
To: Madison, James



My dear Sir
April 4th. [1775]

Though the business that at present surrounds me on every side, makes writing inconvenient, yet I cannot let Mr. Hoops return without a few Lines to one I value so much.
[Mr Dunlap’s paper &c] I send with this Furguson which I could not get for less than 12/ tho’ you will perceive it is somewhat soil’d. I also send the friendly address &c. & The other side of the Question. I dare not add more for fear of encumbering Mr. Hoops.
The Supream & Oyer & Terminer Courts which are just a[t] hand will keep me closely employed for some time. They begin the tenth day of this month when Young McAllister, (who you may remember was expelled from college) is to be tried in conjuntion with one Stewart a printer for counterfeiting the 50/. bills of Credit of this province. Clymer, with whom McAllister was studying Law, & several others are to be council for them but the fact is so plain, that the Eloquence of Gabriel could not prevent their conviction: whether their Youth, join’d to the intercession of their friends may induce the Governor to pardon them I cannot say.
Adieu
W B Jun
 